UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1454



SHARRENE TIMOTHY; THOMAS TIMOTHY,

                Plaintiffs - Appellants,

           v.

BOSTON SCIENTIFIC CORPORATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
District Judge. (2:12-cv-05950)


ARGUED:   October 26, 2016                 Decided:   December 16, 2016


Before THACKER, and HARRIS, Circuit Judges, and Gerald Bruce
LEE, United States District Judge for the Eastern District of
Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Jessica Ann Kasischke, FLEMING, NOLEN & JEZ, L.L.P.,
Houston, Texas, for Appellants.  Daniel Brandon Rogers, SHOOK,
HARDY & BACON L.L.P., Miami, Florida, for Appellee.    ON BRIEF:
Karen  Beyea-Schroeder, Sylvia   Davidow,  Kelsey   L.   Stokes,
FLEMING, NOLEN & JEZ, L.L.P., Houston, Texas, for Appellants.
Michael Bonasso, Charleston, West Virginia, Lindsey M. Saad,
FLAHERTY SENSABAUGH & BONASSO PLLC, Morgantown, West Virginia,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Sharrene Timothy and Thomas Timothy, 1 Utah residents,

(collectively,      “Appellants”)           filed    suit        against      Boston

Scientific     Corporation       (“Appellee”)        alleging           defects    in

Appellee’s    transvaginal      mesh    products.         The     district    court

granted summary judgment in favor of Appellee, concluding that

Appellants’    claims    are   barred    by    Utah’s     two    year    statute   of

limitations for product liability actions.                      For the following

reasons, we affirm.

                                        I.

             On June 30, 2009, Dr. Steven Johnson implanted Mrs.

Timothy with Boston Scientific’s transvaginal mesh products to

treat stress urinary incontinence.               Prior to the surgery, Dr.

Johnson   advised       Mrs.   Timothy        that   he     would       use   Boston

Scientific’s products, informed her of the “pros, cons, risks,

and benefits of mesh,” and warned of potential side effects such

as erosion.    J.A. 462; see id. at 134, 473. 2



     1 Thomas Timothy’s claims are derivative of his wife’s, and
we refer only to Sharrene Timothy unless otherwise noted.
Because we find Mrs. Timothy’s claims are time-barred, Mr.
Timothy’s suit must also be dismissed as it is “subject to the
same   defenses,   limitations,   immunities,   and   provisions
applicable to the claims of the injured person.”       Utah Code
§ 30-2-11(4)(b).
     2 Citations to the “J.A.” refer to the Joint Appendix filed
by the parties in this appeal.



                                        3
             According to Mrs. Timothy, approximately six or seven

months later, she began experiencing significant pelvic pain,

dyspareunia, blood in her urine, and a scratching sensation in

her vagina.     Because of her problems, on April 19, 2010, Mrs.

Timothy went to see Dr. Johnson.                      Dr. Johnson examined Mrs.

Timothy and found mesh erosion and told her he could “feel the

mesh.”     J.A. 138.        Dr. Johnson subsequently performed a second

surgery to repair the mesh.              However, according to Appellants,

Mrs. Timothy continued to suffer pain, an itching sensation in

her vagina, infections, urinary incontinence, and dyspareunia.

            Then,     in    late   2011,       Mrs.    Timothy    saw   an      attorney

television advertisement about possible complications resulting

from transvaginal surgical mesh.                 After contacting one of the

law firms advertising their services, on September 26, 2012 --

more than three years after Mrs. Timothy’s original surgery --

Appellants filed action against Appellee as part of the Multi-

District Litigation (“MDL”) in the Southern District of West

Virginia     claiming       injuries     from     allegedly       defective       mesh.

Following     discovery,       Appellee        moved    for      summary     judgment,

arguing Mrs. Timothy’s claim accrued more than two years prior

to her filing.         The district court granted summary judgment,

concluding     that        Appellants’     claim       was    barred       by    Utah’s

applicable two year statute of limitations for product defect

claims.    Appellants timely appealed.

                                           4
                                       II.

            We review de novo a district court’s grant of summary

judgment.    See RLM Commc’ns, Inc. v. Tuschen, 831 F.3d 190, 195

(4th Cir. 2016).

                                   III.

                                       A.

            Utah’s choice of law principles control because the

actions forming the basis of the lawsuit occurred there.                    See In

re Temporomandibular Joint (TMJ) Implants Prod. Liab. Litig., 97

F.3d 1050, 1055 (8th Cir. 1996).             Utah law applies the most

significant relationship test to determine the applicable law.

See Waddoups v. Amalgamated Sugar Co., 54 P.3d 1054, 1060 (Utah

2002)   (“Having    concluded,   for    purposes   of   the   choice    of     law

analysis,    that   plaintiffs’    claims    sound      in    tort,    we     next

determine which state ‘has the most significant relationship to

the occurrence and the parties.’”) (quoting Restatement (Second)

Conflict of Laws § 145(1) (1971)).             Because the surgery and

injury occurred in Utah, we find Utah has the most significant

relationship and therefore apply Utah’s substantive law.

            The Utah Products Liability Act (“UPLA”) creates a two

year statute of limitations:

            A civil action under this part shall be
            brought within two years from the time the
            individual who would be the claimant in the

                                        5
             action discovered, or in the exercise of due
             diligence should have discovered, both the
             harm and its cause.

Utah Code § 78B-6-706 (2008).

             Under Utah law, “all that is required to trigger the

statute      of        limitations         is    sufficient        information          to   put

plaintiffs        on    notice      to    make    further      inquiry     if    they    harbor

doubts or questions.”                 Macris v. Sculptured Software, Inc., 24

P.3d 984, 990 (Utah 2001).                      Once a person is put on notice to

inquire     further,          the     person      is     imputed     with       knowledge     of

“everything        to       which   such    inquiry       might    have    led.”        Pioneer

Builders Co. of Nev. v. K D A Corp., 292 P.3d 672, 679 (Utah

2012).      A claim accrues when a person knows or should know all

of the information necessary to state her claim for relief.                                  See

Bank One Utah, N.A. v. W. Jordan City, 54 P.3d 135, 137-38 (Utah

Ct. App. 2002).

             For        a    products      liability      action,    the    claim       accrues

when a person knows or should know: (1) the injury; (2) the

identity of the maker of the allegedly defective product; and

(3)    a   possible          causal      relation      between     the    product    and     the

manufacturer.               See Aragon v. Clover Club Foods Co., 857 P.2d

250, 252-53 (Utah Ct. App. 1993).

             Appellants argue that the causal relationship required

for a claim to accrue is that the product be the cause-in-fact

of    an   injury.           Even     assuming        their   argument     is    correct,     we

                                                  6
conclude that Appellants’ claims accrued on April 19, 2010, and

are therefore barred by the applicable statute of limitations. 3

                                      B.

            Even   before   her    April   19,    2010   doctor    visit,   Mrs.

Timothy was on notice of her injury and the identity of the

product manufacturer.           Before surgery, Dr. Johnson told Mrs.

Timothy he was using products manufactured by Boston Scientific

in the surgery and warned her of possible erosion.                  And, prior

to   the   April   19,   2010    visit,    Mrs.   Timothy    had   experienced

bleeding, pain, and an itching sensation, which constituted her

injury, for at least three months.

            Moreover, during the visit, Dr. Johnson put her on

notice of the possible causal connection.                   Specifically, Dr.

Johnson told Mrs. Timothy he could “feel the mesh” and that the

mesh “was causing the bleeding.”           J.A. 139 (emphasis supplied).

As a result, Dr. Johnson recommended a second surgery to remove

and replace the mesh.       His office notes identify that there was

already “some erosion of her mesh.”           Id. at 153.      Thus, at least

as of the April 19, 2010 doctor visit, Mrs. Timothy was on



      3Appellants raise a series of additional arguments relating
to alleged procedural errors in the district court’s grant of
summary judgment.    None of these arguments have merit.      The
district   court  appropriately   granted  summary   judgment  to
Appellee after finding there were no genuine issues of material
fact. See Fed. R. Civ. P. 56(a).



                                      7
notice of: (1) her injury; (2) the identity of the defective

product’s manufacturer; and (3) the possible causal connection

between her injuries and the mesh, which required her to make

further inquiries.        See First Am. Title Ins. Co. v. J.B. Ranch,

Inc., 966 P.2d 834, 837 (Utah 1998).

              Nevertheless, Appellants argue that inquiry notice was

not       triggered     until    they          saw     an     attorney     television

advertisement.         However, it seems highly unlikely a lawyer’s

advertisement        provided   any   new      medically       relevant    information

about “the connection between [Mrs. Timothy’s] injuries and the

actual cause” than that which had already been provided by a

medical     professional.        Appellants’           Br.    3.    Her    doctor      had

already told her the mesh was “causing the bleeding” and warned

of side effects from the mesh, including erosion.                     J.A. 141.

                                          C.

              Mrs.    Timothy   had   a    duty      to   inquire    starting     on    at

least April 19, 2010, and this court must now determine what a

reasonable inquiry would have uncovered.                      See Pioneer Builders

Co. of Nev., 292 P.3d at 679.              For starters, even the most basic

inquiry      would      have    led       to     the        2008    Food    and     Drug

Administration’s (“FDA”) warning about transvaginal mesh. 4                            The


      4That the FDA provided a notification in 2008 and the
content of that notification are facts that can be judicially
noticed because they “can be accurately and readily determined
(Continued)
                                           8
FDA Notification warned “Serious Complications Associated with

Transvaginal      Placement    of    Surgical   Mesh   in    Repair   of    Pelvic

Organ    Prolapse     and     Stress    Urinary     Incontinence,”         and     it

cautioned that transvaginal mesh was linked to “pain, urinary

problems, and recurrence of prolapse and/or incontinence.”                       FDA

Notification. 5     Mrs. Timothy experienced all of these symptoms,

and, indeed, her doctor had already told her mesh was causing

her to bleed.       See J.A. 140 (“Q: So did Dr. Johnson tell you

that he believed that the mesh was what was causing you to

bleed?     A: Yes.”).       The FDA Notification also noted that, in

unusual cases, there were reports of “a significant decrease in

patient quality of life due to discomfort and pain, including

dyspareunia.”      Mrs. Timothy also experienced these symptoms.

            Because the FDA had issued an official notification

about the link between the product Mrs. Timothy used and the

injuries    she    suffered,    we     have   no   trouble    concluding         Mrs.



from sources whose accuracy cannot reasonably be questioned.”
Fed. R. Evid. 201(b)(2); see Food and Drug Admin., FDA Public
Health Notification: Serious Complications Associated with
Transvaginal Placement of Surgical Mesh in Repair of Pelvic
Organ Prolapse and Stress Urinary Incontinence (Oct. 20, 2008),
http://www.fda.gov/MedicalDevices/Safety/AlertsandNotices/Public
HealthNotifications/ucm061976.htm (“FDA Notification”) (saved as
ECF opinion attachment).
     5 Indeed, the FDA was even more definite about potential
health complications than the attorney advertisements Mrs.
Timothy saw.



                                         9
Timothy had notice that the mesh was the cause-in-fact of her

injuries since her doctor visit on April 19, 2010.      As such, her

action filed more than two years later on September 26, 2012, is

time-barred.

                                  IV.

          For   the   foregoing   reasons,   the   judgment   of   the

district court is affirmed.

                                                              AFFIRMED




                                  10